DETAILED ACTION
Claim(s) 16-30 are withdrawn from further consideration due to being drawn to a non-elected species in an Election filed 05/17/2020, elected without traverse.
Claim(s) 1-15 is/are hereby under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2018 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/30/2019 is being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 2, line 1 reads “… wherein the processor to determine a plurality of separate areas …” It appears that the claim is supposed to read “… wherein the processor is further configured to determine …” (Emphasis added). 
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a bio-signal acquirer” in claim 1; and
“a communication interface” in claim 3. 
These claim limitations are being interpreted as:
“a PPG sensor”, as described in para. [0065] of the instant specification; and
“Bluetooth, Bluetooth low energy, near field communication, (NFC), wireless local area network (WLAN), ZigBee, infrared data association (IrDA), Wi-Fi direct, ultra-wideband, Ant+, Wi-Fi, radio frequency identification (RFID), 3G communication, 4G communication, and 5G communication”, as described in para. [0064] of the instant specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “wherein the scaling function is generated based on probability that a feature exists in the bio-signal”, however, the claims and the specification do not provide a definition for what the “probability information” is. The specification only states in para. [0072] that the scaling function may be generated based on probability information. It is unclear if the probability is a certain percentage, a range of percentages, or something else. For the purposes of examination, the limitation is being interpreted as the scaling function being generated due to a feature existing in the bio-signal.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an apparatus for detecting a bio-signal feature comprising a bio-signal acquirer to acquirer a bio-signal, and a processor 
Step 2A: Prong One – Regarding Claim 1, the limitations of generating an envelope signal of the bio-signal and detecting a feature of the bio-signal based on a difference between the envelope signal and the bio-signal, under the broadest reasonable interpretation, in light of the specification, covers performance of the limitation in the mind but for the recitation of the generic computer component of a processor, and a bio-signal acquirer. The limitation of generating an envelope signal of a bio-signal and determining a difference between the two signals is something that can be reasonably performed in the mind and through pen and paper. A person of ordinary skill in the art would be able to generate an envelope of a signal by connecting a start point, a peak point, and an end point and calculate a difference between the generated envelope signal and the bio-signal. 
Step 2A: Prong Two – Regarding Claim 1, the claim recites the additional elements of a bio-signal acquirer configured to acquirer a bio-signal and a processor. The bio-signal acquirer is used for data gathering of the bio-signal, which is an example of an extra-solution activity of mere data gathering in order for the acquired data to be used for the judicial exceptions. The processor is recited at a high level and no improvements in the functioning on the processor are claimed. Instead, the processor is merely used as a tool to perform the abstract idea, therefore the additional elements are not integrated into a practical application. Additionally, the additional elements are not used for a particular treatment or prophylaxis for a disease. As 
Step 2B – Regarding Claim 1, the claim recites the additional elements of a bio-signal acquirer and a processor. The bio-signal acquirer is described as a PPG sensor in the instant specification in para. [008]. A PPG sensor is a well-known, routine, and conventional way of acquiring a bio-signal from a human. The instant specification also recites “a processor” at a high level, which is also a well-known, routine, and conventional way of processing a signal. Adding insignificantly extra-solution activity of acquiring a bio-signal through a bio-signal acquirer and using a processor to perform an abstract idea do not amount to significantly more than the judicial exception (see MPEP 2106.05). Also, reciting a generic computer component to perform generic computer component functions does not qualify as significantly more than the judicial exception. Therefore, Claim 1 is not patent eligible.
Regarding Claim 2, the limitation of “wherein the bio-signal is a pulse wave signal, a first-order differential signal of the pulse wave signal, or a second-order differential signal of the pulse wave signal” does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. Mere data gathering is an insignificantly extra-solution activity that does not provide a meaningful limitation. Claim 2 is not patent eligible.
Regarding Claim 3, the limitation “wherein the bio-signal acquirer comprises at least one of a PPG sensor that detects a PPG signal … and a communications interface configured to receiver the bio-signal from an external device” does not integrated the judicial exception into a practical application or amount to significantly more than the judicial exception. The 
Regarding Claim 4, the limitation “wherein the at least one feature represents a reflection wave component constituting the bio-signal” does not recite additional elements that integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception.
Regarding Claim 5, the limitation “wherein the processor is further configured to detect at least one peak point or at least one valley point in one period of the bio-signal, and to generate the envelope signal by linearly connecting a start point, the at least one peak point or valley point, and an end point”, recites a processor, however, the processor is merely being used to perform an abstract idea of detecting a peak or valley and generating an envelope signal by connecting a peak or valley point with an end point. Under the broadest reasonable interpretation, this limitation can be performed with pen and paper. Additionally, the claim is not improving the functioning of a computer and does not provide an inventive concept. Claim 5 is not patent eligible.
Regarding Claim 6, the limitation “wherein the processor is further configured to determine an effective range of the bio-signal by setting a minimum point in the period of the bio-signal as the start point and setting a last zero crossing point or a last valley point in the period of the bio-signal as the end point”, recites a processor, however, the processor is merely being used to perform an abstract idea of determining a start point and an end point. Under the broadest reasonable interpretation, this limitation can be performed in the mind. The claim is not improving the functioning of a computer and does not provide an inventive concept. Claim 6 is not patent eligible. 
Regarding Claim 7, the limitation “wherein the processor determines a plurality of separate areas between a first graph representing the envelope signal and a second graph representing the bio-signal, and to detect … the largest area …”, recites a processor, however, the processor is merely used to perform an abstract idea of determining an area between two signals and determining the largest of the areas detected. Under the broadest reasonable interpretation, this limitation can be performed in the mind through pen and paper. The claim is not improving the functioning of a computer and does not provide an inventive concept. Claim 7 is not patent eligible.
Regarding Claim 8, the limitation “wherein the processor is further configured to divide an effective range of the bio-signal into a plurality of sections based on a peak point or a valley point … and to determine the plurality of areas by summing differences between the envelope signal and the bio-signal …”, recites a processor, however, the processor is merely used to perform the abstract idea of dividing a signal into sections, which is a limitation that can be reasonably performed in the mind. Also, the limitation of summing differences between two 
Regarding Claim 9, the limitation “wherein the processor is further configured to correct the determined plurality of separate areas using a scaling function”, recites a processor, however, the processor is merely used to perform the abstract idea of using a mathematical formula and calculation to apply a scaling function to the dataset. Merely using a generic processor to perform an abstract idea does not amount to significantly more than the abstract idea and does not provide an inventive concept. Claim 9 is not patent eligible.
Regarding Claim 10, the limitation “wherein the scaling function is generated based on probability that a feature exists in the bio-signal” recites a process, however, the processor is merely used to perform the abstract idea of generating a scaling function, which can be reasonably performed within the mind. Merely using a generic processor to perform an abstract idea does not amount to significantly more than the abstract idea and does not provide an inventive concept. Claim 10 is not patent eligible. 
Regarding Claim 11, the limitation “wherein the processor is further configured to perform signal smoothing …”, recites a processor, however, the processor is merely used to perform the abstract idea of using a mathematical formula and calculation to perform signal smoothing, like a moving average filter (para. [00136] of the specification). Merely using a generic processor to perform an abstract idea does not amount to significantly more than the abstract idea and does not provide an inventive concept. Claim 11 is not patent eligible.
Regarding Claim 12, the limitations “wherein the processor is further configured to divide an effective range of the bio-signal into a plurality of sections, to determine an area of 
Regarding Claim 13, the limitation “wherein the priori information comprises information about a position at which the at least one feature is detected” does not recite additional elements that integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception. Claim 13 is not patent eligible. 
Regarding Claim 14, the limitation “wherein the processor is further configured to detect one of the candidate features that is closest to the prior information as the at least one feature”, recites a processor, however the processor is merely used to perform the abstract idea of determining a candidate feature by comparing the features with priori information, which can be reasonably performed within the mind. Merely reciting the additional element of a processor to perform the abstract idea does not amount to significantly more than the abstract idea and does not provide an inventive concept. Claim 14 is not patent eligible.
Regarding Claim 15, the limitation “wherein the processor is further configured to update the priori information based on the detected at least one feature”, recites a processor, however the processor is merely used to perform the abstract idea of updating a database with information, which can be reasonably performed within the mind but updating your own memory. Merely reciting the additional element of a processor to perform an abstract idea does not amount to significantly more than the abstract idea and does not provide an inventive concept. Claim 15 is not patent eligible. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huotari et al. (“Infrared and red PPG signals analysis…”), hereinafter referred to as Huotari.
Regarding Claim 1, Huotari discloses an apparatus for detecting a bio-signal feature (Abstract, “lab-made photoplethysmographic (PPG) device … offline analysis on vascular health was done afterwards using a commercial software”), the apparatus comprising: 
a bio-signal acquirer configured to acquire a bio-signal (pg. 111, right col., section A, “in PPG measurements, the pulse waveforms … were captured using two laboratory made probes, which contain two pulse oximeter sensors”); and 
a processor (abstract, “off-line analysis on vascular health was down afterwards using a commercial software” … a processor is inherently needed to run software for analysis, and the 
Regarding Claim 2, Huotari discloses the apparatus of claim 1, wherein the bio-signal is a pulse wave signal, a first-order differential signal of the pulse wave signal, or a second-order differential signal of the pulse wave signal (pg. 111, right col., section A, “the pulse waveforms … were captured using two laboratory made probes”, Abstract, “after PPG pulse series normalization the series were twice differentiated”, and pg. 113, left col., para. 1, “processing of the PPG signal…”).
Regarding Claim 3, Huotari discloses the apparatus of claim 1, wherein the bio-signal acquirer comprises at least one of a photoplethysmogram (PPG) sensor (pg. 111, right col., section A, “PPG device”) that detects a PPG signal or a pressure pulse wave (pg. 111, right col., section A, “firstly in PPG measurements, the pulse waveforms … were captured using two laboratory probes, which contain two pulse oximeter sensors based on two different wavelengths of LED light to capture the pulsations”)  that corresponds to the bio-signal, and a communication interface configured to receive the bio-signal from an external device (Abstract, 
Regarding Claim 4, Huotari discloses the apparatus of claim 1, wherein the at least one feature represents a reflection wave component constituting the bio-signal (pg. 113, left col., para. 1, “it is also possible to calculate, e.g., pulse waveform separation or decomposition waves, spectral functions, correlations, principal component analysis patterns, respiratory rate, heart rate, autonomic and vasomotor activity, both vasoconstriction”, these things can be reflection waveforms returning from peripheral parts of the body, as defined in para. [0060] of the specification).
Regarding Claim 11, Huotari discloses the apparatus of claim 1, wherein the processor is further configured to perform signal smoothing on the bio-signal (pg. 113, left col., para. 1, “for the time series we calculated 30-point moving averages”, the specification states smoothing filters can be “moving average filters” in para. [0136]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8, 12, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huotari, as applied to claim 1 above, in view of Ming Hong (“A real-time pulse wave detection device…”), hereinafter referred to as Hong.
Regarding Claim 5, Hutoari discloses the apparatus of claim 1.
However, Hutoari does not explicitly disclose wherein the processor is further configured to detect at least one peak point or at least one valley point in one period of the bio-signal, and to generate the envelope signal by linearly connecting a start point, the at least one peak point or valley point, and an end point of the bio-signal in the period.
Hong teaches of a PPG measurement device to record a PPG signal (Abstract, “PPG measurement device which can simultaneously detect ECG and PPG signal) and a processor to generate an envelope of the PPG signal (pg. 813, right col., para. 2, “algorithm of detecting the PPG basing on the envelope” and pg. 812, right col., para. 3, “MCU of MSP430F4270”). Hong further teaches the processor is configured to detect a peak point in one period of the bio-signal (pg. 815, left col., para. 1, “the peak of PPG should be in nearby the corresponding highest peak of the envelope”) and to generate an envelope of the bio-signal by linearly 
Regarding Claim 6, modified Hutoari discloses the apparatus of Claim 5.
However, modified Hutoari does not explicitly disclose wherein the processor is further configured to determine an effective range of the bio-signal by setting a minimum point in the period of the bio-signal as the start point and setting a last zero crossing point or last valley point in the period of the bio-signal as the end point.
Hong further teaches of a starting point being a minimum point in the period of the bio-signal (pg. 814, left col., para. 1, “the first peak in the second-order difference of envelope is approximate corresponding to the starting point about the PPG” and Fig. 4, the peak of the second order difference envelope (a-3) is the starting point of the PPG signal (a-1), or where the inflection point is for the PPG signal) and setting a last zero-crossing point or a last valley point 
Regarding Claim 7, Huotari discloses the apparatus of Claim 1.
However, Huotari does not explicitly disclose wherein the processor determines a plurality of separate areas between a first graph representing the envelope signal and a second graph representing the bio-signal, and to detect, as the at least one feature, a peak point or a valley point from a largest area of the plurality of separate areas between the first graph and the second graph.
Hong teaches of a PPG measurement device to record a PPG signal (Abstract, “PPG measurement device which can simultaneously detect ECG and PPG signal) and a processor to generate an envelope of the PPG signal (pg. 813, right col., para. 2, “algorithm of detecting the PPG basing on the envelope” and pg. 812, right col., para. 3, “MCU of MSP430F4270”). Hong further teaches that the processor determines a plurality of areas by summing the absolute values of the original data, and the absolute value about the difference of the original and interval data (pg. 814, right col., para. 3). Hong further teaches the processor is configured to detect a peak point from the plurality of separate areas between the first graph and the second 
Regarding Claim 8, modified Huotari discloses the apparatus of claim 7.
However, modified Huotari does not explicitly disclose wherein the processor is further configured to divide an effective range of the bio-signal into a plurality of sections based on a peak point or a valley point within the effective range, and to determine the plurality of separate areas by summing differences between the envelope signal and the bio-signal in each of the plurality of sections.
Hong further teaches the processor is configured to divide an effective range into a plurality of sections based on a peak point (pg. 814, left col., para. 1, “we find the first peak in the second-order difference of envelope is approximate corresponding to the starting point about the PPG and the first minimal value is also approximate corresponding to the peak point of the PPG”), and sum the differences between the envelope signal and the bio-signal in the plurality of section (pg. 814, right col., para. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the processor and software disclosed by modified Huotari to determine a plurality of sections and 
Regarding Claim 12, Huotari discloses the apparatus of Claim 1.
However, Huotari does not explicitly disclose wherein the processor is further configured to divide an effective range of the bio-signal into a plurality of sections, to determine an area of each of the plurality of sections by summing absolute values of differences between the envelope signal and the bio-signal in each of the plurality of sections, detects at least one of peak points and valley points of largest N sections as candidate features, among the plurality of sections, and to detect the at least one feature from the candidate features, based on priori information, wherein N is a natural number. 
Hong teaches of a PPG measurement device to record a PPG signal (Abstract, “PPG measurement device which can simultaneously detect ECG and PPG signal) and a processor to generate an envelope of the PPG signal (pg. 813, right col., para. 2, “algorithm of detecting the PPG basing on the envelope” and pg. 812, right col., para. 3, “MCU of MSP430F4270”). Hong further teaches of dividing an effective range into a plurality of sections (pg. 814, left col., para. 1), determine an area of each section by summing absolute values of differences between the envelope signal and the bio-signal (pg. 814, right col., para. 3), detect at least one peak point of the sections (pg. 814, left col., para. 1, and pg. 814, right col., para. 3, the number of sections is a natural number from the equation 3), detect at least one feature based on priori information (pg. 815, left col., para. 3, “thresholds are obtained by self-learning within 3-4 seconds after the device starting”). It would have been obvious to one of ordinary skill in the art before the 
Regarding Claim 13, modified Huotari discloses the apparatus of claim 12.
However, modified Huotari does not explicitly disclose wherein the priori information comprises information about a position at which the at least one feature is detected.
	Hong further teaches the prior information includes information about the position of the threshold of amplitude of the envelope and the threshold of the second-order difference of the envelope (pg. 815, left col., para. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior information disclosed by modified Huotari to include information about a position at which one feature is detected. Using a position of the detected feature as prior information allows for the processor to continue until it reaches the prior information, such as a threshold within the data (pg. 815, left col., para. 4).



Regarding Claim 14, modified Huotari discloses the apparatus of Claim 12.
However, modified Huotari does not explicitly disclose wherein the processor is further configured to detect one of the features that is closest to the priori information as the at least one feature.
Hong further teaches the processor and system is configured to detect a certain value based on the priori information (pg. 815, left col., para. 4, “if the value is more than the threshold and the value is more than a certain value, we consider that there may be a peak point of the envelope”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor and system disclosed by modified Huotari to detect a feature based on the priori information. Detecting information based on the priori information allows for the system to determine a certain value, which for example, can help determine a certain value like a peak point of the envelope signal (pg. 815, left col., para. 4).
Regarding Claim 15, modified Huotari discloses the apparatus of Claim 13. 
However, modified Huotari does not explicitly disclose wherein the processor is further configured to update the priori information based on the detected at least one feature.
Hong further teaches the processor and system is configured to renew the threshold of the amplitude continuously when the device is working (pg. 815, left col., para 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor and system disclosed by modified Huotari to update the priori information in a self-learning method. Updating the priori information allows for the .
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huotari in view of Hong as applied to claim 8 above, and further in view of Rodriguez-Llorente et al. (Pub. No. US 2014/0073865), hereinafter referred to as Rodriguez.
Regarding Claim 9, modified Huotari discloses the apparatus of claim 7.
However, modified Huotari does not explicitly disclose wherein the processor is further configured to correct the determined plurality of separate areas using a scaling function.
Rodriguez discloses a system of modifying physiological data, like PPG data (para. [0002]) using a processor (para. [0384]) to generate an envelope of the signal. Rodriguez further teaches scaling the extracted data to a desired value, for example 1 and 0 (para. [0386]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and processor disclosed by modified Huotari to explicitly disclose using a scaling function to scale the processed data. Scaling the data allows for the data to lie horizontally and have a more consistent range of peak and valley values (para. [0387]). A more consistent range of peak and valley values allows for more accurate data analysis to occur.
Regarding Claim 10, modified Huotari discloses the apparatus of claim 9.
However, modified Huotari does not explicitly disclose wherein the scaling function is generated based on probability that a feature exists in the bio-signal.
	Rodriguez further teaches that the processing equipment modifies the physiological data based on the generated envelope of the physiological data (para. [0386] and Fig. 42). It 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/K.W.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791